DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2017/0023081)  in view of Roth-Stielow (US 6,483,217).
Regarding independent claim 1, Sala discloses an electromechanical brake actuator (see Abstract, FIGS. 1-6) comprising: a housing (5) having: a first housing part (11) configured as a housing flange for attaching the electromechanical brake actuator to a disc brake (see ¶ 0057); a second housing part (8) for receiving a drive (see ¶¶ 0088, 0089; see also FIGS. 1-3); and a third housing part (6) arranged between the first housing part (see FIG. 6) and the second housing part and connected to the first housing part and the second housing part (see FIGS. 1-6); a motor (2); a gearbox (4); and a tappet or a spindle (34, 36) for actuating the disc brake (see ¶ 0094) wherein the tappet or spindle defines a longitudinal axis (see FIG. 6); wherein the third housing part is disposed axially between the first housing part and the second housing part along the longitudinal axis (see FIG. 6).
Sala does not disclose that the housing is an aluminum die-cast formed part.
Roth-Stielow teaches an electromechanical brake (see Abstract, FIG. 1) comprising a housing (4), wherein the housing is an aluminum die-cast formed part (see col. 2, lines 36-45).
It would have been obvious to form the housing of Sala as an aluminum die-cast formed part to provide a material that guarantees good thermal conductance, thereby avoiding local overheating of the motor (see Roth-Stielow, col. 2, lines 36-45).
Regarding claim 2, Sala discloses that the first housing part has a first planar contact surface (11) (see Annotated FIG. 6) and the second housing part has a second planar contact surface (54) (see FIG. 7), wherein the first and second planar contact surfaces are configured to receive plates of a two-plate die- casting machine during the forming process of the housing (see FIGS. 6, 7).
Regarding claim 3, Sala discloses that the second housing part has a motor flange (42) for attaching the motor (2) on an outer side of the housing (see e.g. FIG. 7; ¶ 0116).
Regarding claim 4, Sala discloses that the motor flange (42) has a central bearing point starting from an axial axis of the second housing part (see FIG. 7), and the motor flange has reinforcement ribs extending radially toward the outer side of the housing starting from the bearing point (see FIG. 7).
Regarding claim 11, Sala discloses that the first housing part has bores for attachment to the disc brake axially on an outer peripheral region of the first housing part (see FIG. 5).
Regarding claim 12, Sala discloses that the first housing part has a groove (see FIG. 21, groove for receiving (17)) for axially receiving a seal on a side facing the third housing part (see ¶ 0073).
Regarding claim 13, Sala discloses that the third housing part defines an internal channel (6, 35) that guides the tappet or spindle axially along the longitudinal axis (see FIG. 6).  
Allowable Subject Matter
Claims 5-10 are allowed.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

July 11, 2022